LACOMBE, Circuit Judge.
The merchandise consists of cotton damask table covers, napkins, doilies, and similar completed articles. The relevant paragraphs of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule I, 30 Stat. 175-177 [U. S. Comp. St. 1901, pp. 1656-1658]) are:
304 to 308, the various provisions for cotton cloth containing various specified numbers of threads to the square inch.
“321. Cotton table damask, * * * forty per centum ad valorem.
“322.' All manufactures of cotton not specially provided for in this act, forty-five per centum ad valorem.”
The collector classified them under paragraph 322. The Board held that they were properly dutiable under one or other of paragraphs 301 to 308, while the importers contended that they were covered by paragraph 321. The language of paragraph 321 is more specific than that of the other paragraphs, and, if the term “cotton table damask” covers the importation, it is properly dutiable under that paragraph. In ordinary common speech, the phrase “cotton table damask” certainly includes completed articles for table use, as well as goods in the piece from which such articles are made. The Board, however, reached the conclusion — in which the judge who heard the cause at circuit concurred — that the trade meaning of the phrase was narrower and confined to cotton damask in the piece or cotton damask cloth.
We do not find it necessary to discuss the evidence upon which this conclusion is predicated, because a review of prior tariff legislation shows that Congress used this phrase in its denominative or common popular sense.
The tariff act of 1883 (22 Stat. p. 506, c. 121) provided (paragraph 325) for “cotton damask.” While that act was in force, question was raised as to whether cotton damask tablecloths were covered by that paragraph. The appraiser at the port of New York reported that the “cotton damask” of commerce includes completed articles. Nevertheless the collector at that port and the Treasury Department held that such words should be held to include only cotton damask in the piece. T. D. 8,600, December 30, 1887.
*564It must be presumed that Congress was informed of that decision when it passed the tariff act of 1890 (26 Stat. p. 567, c. 1244), which provided (paragraph'355) for “cotton damask in the piece or otherwise.” By the use of this phrase Congress plainly indicated that there was “cotton damask in the piece” and “cotton damask not in the piece.” It repeated the same phrase in the tariff act of 1894 (paragraph 264, 28 Stat. p. 508, c. 348). We find it impossible to escape the conviction that the draftsman who inserted these words “cotton damask” understood and intended that they should stand for a group of articles which were divisible into two subgroups, viz., “cotton damask in the piece” and “cotton damask not in the piece;” and if that be their meaning they would, when used alone, cover both subgroups. In the next tariff act (the one now under consideration) we have the same phrase “cotton damask” qualified only by the word “table,” which restricts it from covering cotton furniture damask and such like. When we find a phrase which Congress has in prior tariff acts used with one meaning, it is a sound principle of construction to assuriie that Congress intended to use it with the same meaning in the later act unless, indeed, there be something in the subsequent act which indicates some different intention. We find no such indication here, and therefore conclude that Congress intended to use the phrase “cotton table damask” with the same meaning which it has in ordinary speech, viz., as covering equally completed articles and goods in the piece.
The decision is reversed.